AFFIRM; Opinion Filed February 27, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00270-CR

                               JOSE ALEX JUAREZ, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1776766-R

                              MEMORANDUM OPINION
                        Before Justices Partida-Kipness, Nowell, and Evans
                                     Opinion by Justice Nowell
       A jury convicted appellant of murder and sentenced him to 80 years’ incarceration. In two

issues, appellant argues the evidence is insufficient to support his conviction, and the trial court

erred by overruling his objection to testimony at trial. We affirm the trial court’s judgment.

       A. Sufficiency of the Evidence

       In his first issue, appellant argues the evidence is insufficient to support his murder

conviction. We review a challenge to the sufficiency of the evidence on a criminal offense for

which the State has the burden of proof under the single sufficiency standard set forth in Jackson

v. Virginia, 443 U.S. 307 (1979). Acosta v. State, 429 S.W.3d 621, 624–25 (Tex. Crim. App.

2014). Under this standard, the relevant question is whether, after viewing the evidence in the

light most favorable to the verdict, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2011). This standard accounts for the factfinder’s duty to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts. Id.

Therefore, in analyzing legal sufficiency, we determine whether the necessary inferences are

reasonable based upon the combined and cumulative force of all the evidence when viewed in the

light most favorable to the verdict. Id. When the record supports conflicting inferences, we

presume the factfinder resolved the conflicts in favor of the verdict and defer to that determination.

Id. Direct and circumstantial evidence are treated equally: circumstantial evidence is as probative

as direct evidence in establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt. Id.

        As applicable in this case, a person commits murder if he intentionally or knowingly causes

the death of an individual or intends to cause serious bodily injury and commits an act clearly

dangerous to human life that causes the death of an individual. TEX. PENAL CODE §19.02(b)(1)-

(2).

        The facts underlying appellant’s conviction involve multiple locations in Dallas County.

        1. Mission Hills Lane

        On November 19, 2017, Ashley Sakawye lived with her son and other family members on

Mission Hills Lane. Appellant is the father of her son. At approximately 2:00 p.m., appellant

called Sakawye and asked to see their son. She testified: “But I could tell by the way he was

talking that he wasn’t doing okay, so I told him, no, that he couldn’t see him today.” Appellant

became angry and went to Sakawye’s house; Sakawye reiterated he could not see their son that

day. After he left, appellant called Sakawye and threatened to “come kill me and my family.” She

continued: “he started telling me he was going to shoot my sister’s house.” Appellant texted a




                                                 –2–
picture of two guns, a rifle and smaller pistol, in his lap while he was in his car. Sakawye called

the police.

           Before the police arrived, appellant returned to Sakawye’s house, exited his silver Nissan

Murano, and racked his gun. Sakawye described the gun as “big,” “long,” and “the rifle one.”

Appellant banged on the front door, but, when no one answered, he left again. Officer Asa Lueng

with the Dallas Police Department arrived at Sakawye’s house in response to a call about a suspect

with an AK-47. Sakawye was “pretty frantic,” “very shaken, very scared.” Because appellant was

calling Sakawye repeatedly, she gave her phone to Lueng. Appellant told Lueng “he had a .9 [sic]

millimeter and an AK.” He also made “vague threats, stating that he didn’t care if police was [sic]

at her house and that he would die in a shootout with us.”

           Appellant also threatened Sakawye’s brother-in-law, Jacob Garcia, and sent the following

text messages to Jacob on November 19:

 Time                             Message1

 2:32:05 p.m.                     Tell cops I’ll tell em I did it too

 2:32:35 p.m.                     I got y’all

 2:33:30 p.m.                     Whoever she fucking with the right one

 4:36:15 p.m.                     Tell em to get ready I’m giving y’all heads up nigga

 4:46:14 p.m.                     Ima have some fun nigga y’all get ready tell tha laws nigga

 4:46:30 p.m.                     5416 black hawk
                                  Dallas tx. 75212


The police concluded Sakawye and anyone related to her could be in danger.




   1
       Typographical and spelling errors are original to the text messages.



                                                                      –3–
           The police attempted to locate appellant at the house where he lived with his cousin, Frank

Juarez,2 and other family members on Black Hawk Street. Although appellant was not at the house,

the police spoke to other people. Detective Derick Chaney testified at trial that the police speaking

to people at the Black Hawk house “led to the disturbance between Frank and [appellant].” The

police eventually concluded Frank was appellant’s intended target.

           2. Mexicana Street

           Two men who lived on Mexicana Street heard gunshots on November 19 at approximately

5:23 p.m. Jorge Hernandez testified that when he arrived home on November 19, a silver Nissan

Murano was stopped in front of his house. Mexicana is a dead-end road, and the Nissan was facing

away from the dead end. As Hernandez opened the door to his house, “that’s when the shooting

occurred.” Afterward, the Nissan drove away quickly. Hernandez identified appellant’s Nissan

Murano as the vehicle he saw.

           The shots were fired at the gray brick house where Frank’s girlfriend lived. Records

showed appellant’s cell phone was near Mexicana Street at the time of the shooting. Appellant

sent the following text messages on November 19:

 Time                      Recipient             Message3

 4:48:16 p.m.              Irma Juarez4          U tell her she fucked up Ima do suicide by cop I got her

 4:58:22 p.m.              Frank Juarez Ur girl gonna get it too bitch

 4:59:02 p.m.              Frank Juarez Ur dad mom sis

 4:59:12 p.m.              Frank Juarez Everyone bitch

 5:02:18 p.m.              Frank Juarez Ima show u


   2
       Because Frank Juarez and appellant have the same last name, we will refer to Frank by his first name.
   3
       Typographical and spelling errors are original to the text messages.
   4
       Irma Juarez is appellant’s aunt.



                                                                      –4–
 5:02:40 p.m.             Frank Juarez Ima take someone wit me

 5:02:54 p.m.             Frank Juarez I got y’all

 5:15:30 p.m.             Geo5                   I know where u live at nigga

 5:15:38 p.m.             Geo                    Stay out of it nigga

 5:15:54 p.m.             Geo                    Grey brick house

 5:22:27 p.m.             Geo                    I know U stay at a dead end nigga
                                                 don’t play wit me


Bullets found during the investigation at the Mexicana location were of the same caliber as fired

cartridge casings found inside appellant’s Nissan Murano.

          3. Chalk Hill Road

          Rene Martinez was asleep at his grandmother’s house located on Chalk Hill Road on

November 19 at about 6:30 p.m. He awakened when he heard three or four gunshots, which

became progressively louder. He looked out the window and saw Frank with another person;

Frank lived nearby and often visited the house on Chalk Hill Road. Someone in the house called

Rene’s grandmother, Beatrice Martinez, and the police. Beatrice received a phone call and the

caller told her: “hey, Nana, Joe shot your brother, Joe shot your brother.” Beatrice returned home

and found her brother, Miguel “Michael” Martinez, had been shot. He died shortly thereafter.

          Appellant’s cell phone records showed he was in the vicinity of the Chalk Hill Road house

at 6:31 p.m. After Miguel Martinez was shot, at 6:46 p.m., Irma Juarez, appellant’s aunt, texted

him: “Please calm down mijo….please. stop n think things out pleas[e].”

          April Kendrick, a firearms supervisor in the firearm and tool mark section of the

Southwestern Institute of Forensic Sciences, concluded bullets recovered from the murder scene

on Chalk Hill Road and from a location on Mexicana Street were fired from the same gun. She


   5
       No additional information about Geo’s identity is provided in the record.

                                                                      –5–
testified several guns could have fired the rounds, including an AK-47. Detective Chaney also

concluded the shots fired at the Mexicana and Chalk Hill addresses were from the same weapons:

one an AK-47 and the other a 9 millimeter.

        4. After Miguel Martinez’s Death

        At approximately 7:00 p.m. on November 19, police traced a “ping” from appellant’s cell

phone to appellant’s friend’s house in Irving. The ping was coming from a “very secluded area.”

An officer went to the secluded location, but did not see the Nissan Murano. The officer did see

another vehicle leave the area; he followed that vehicle to a gas station where appellant exited the

passenger side of the vehicle. Appellant, who identified himself to officers as Jose Juarez, did not

have any weapons on his person. No weapons associated with this case were found; however,

Chaney testified the “two types of firearms that’s [sic] displayed in the pictures [sent by appellant

via text] are similar - - are the same type that’s - - that shoot the - - the ammo that was found at the

locations.” Additionally, appellant had gunshot residue on his hands.

        Officers found appellant’s Nissan Murano hidden on the secluded property; the vehicle

could not be seen from the street. The back window of the SUV was broken, and evidence found

inside the Nissan was consistent with a person shooting a firearm while inside the vehicle.

        5. Conclusion

        The evidence shows appellant was driving his silver Nissan Murano on November 19. He

was angry and sending threatening messages to multiple people. He possessed two firearms he

threatened to use. Appellant threatened Frank’s family, including his girlfriend, and provided a

description of the house where his girlfriend lived. Shortly thereafter, a shooting occurred at that

house and Jorge Hernandez identified appellant’s SUV as the vehicle he saw. Bullets found at the

Mexicana location were of the same caliber as fired cartridge casings found inside appellant’s

Nissan Murano, and cell phone records showed appellant was near Mexicana Street at the time of

                                                  –6–
the shooting. From the evidence, the jury could have reasonably concluded appellant carried out

his threats and fired the shots at Frank’s girlfriend’s house on Mexicana Street.

        The jury also could have reasonably concluded that, having not found Frank at Mexicana

Street, appellant moved on to another place Frank was likely to be: Chalk Hill Road. Frank was

at Beatrice Martinez’s house at Chalk Hill Road, and appellant’s cell phone records show appellant

was near Chalk Hill Road one minute after Miguel Martinez was shot. Beatrice testified she

received a phone call stating, “Joe shot your brother, Joe shot your brother.” Evidence showed

appellant was also called “Joe.” Although no weapons were located, Chaney testified the “two

types of firearms that’s [sic] displayed in the pictures [sent by appellant via text] are similar - - are

the same type that’s - - that shoot the - - the ammo that was found at the locations.” Likewise,

April Kendrick concluded bullets recovered from the murder scene on Chalk Hill Road and from

a location on Mexicana Street were fired from the same gun. Appellant, who had gunshot residue

on his hands, then hid his vehicle.

        Viewing the evidence in the light most favorable to the verdict and accounting for the jury’s

duty to draw reasonable inference from basic facts to ultimate facts, we conclude any rational trier

of fact could have found the elements of the crime beyond a reasonable doubt. We overrule

appellant’s first issue.

        B. Hearsay Objection to Testimony

        In his second issue, appellant asserts the trial court erred by overruling his objection to

testimony given by Detective Chaney. The State argues the testimony was not hearsay and, even

if it was, appellant was not harmed. Chaney testified he concluded Frank was the intended target

of the murder based on his investigation. When asked to “walk the jury through how you got to

those conclusions,” Chaney explained the investigation was complex. He testified:




                                                  –7–
               I had to work forward and move backwards to kind of get the events of what
       lead to this happening. . . . I got called in later, after the murder in which I went to
       Irving.
               After going to Irving, after learning that the car was important to my
       investigation, towing the car, I did go back to the headquarters. I did start
       interviewing witnesses, individuals that was [sic] involved in it. That led - - that
       led me to that [sic] the defendant was responsible for the victim’s death.

Appellant’s counsel objected on the basis of hearsay, and the trial court overruled her objection.

Chaney continued testifying about his investigation.

       In his brief, appellant argues “Chaney testified to the statements made to him by many

different people during the course of his investigation. Although couched in terms of things he

learned during his investigation, these were out of court statements which were offered for the

truth of the matter asserted,” and the State did not identify an exception to the hearsay rule.

       We review a trial court’s decision to admit or exclude evidence under an abuse of discretion

standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). The trial court abuses

its discretion only when its decision to admit or exclude the evidence lies outside the zone of

reasonable disagreement. Id.; see also De La Paz v. State, 279 S.W.3d 336, 343–44 (Tex. Crim.

App. 2009). We will uphold a trial court’s evidentiary ruling if it was correct on any theory of law

applicable to the case. See De La Paz, 279 S.W.3d at 344.

       Hearsay is a statement, other than one made by the declarant while testifying at trial,

offered into evidence to prove the truth of the matter asserted. TEX. R. EVID. 801(d). Hearsay is

generally not admissible. TEX. R. EVID. 802. However, police officers and police detectives may

testify to information that might otherwise be considered hearsay in order to explain the course of

an investigation and how the defendant became a suspect. Smith v. State, No. 05-18-00491-CR,

2019 WL 1615353, at *8 (Tex. App.—Dallas Apr. 15, 2019, pet. ref’d) (mem. op., not designated

for publication) (citing Dinkins v. State, 894 S.W.2d 330, 347 (Tex. Crim. App. 1995); Lee v. State,

29 S.W.3d 570, 577 (Tex. App.—Dallas 2000, no pet.)). “An officer’s testimony is not hearsay

                                                –8–
when it is admitted, not for the truth, but to establish the course of events and circumstances leading

to the arrest.” Id. (quoting Thorton v. State, 994 S.W.2d 845, 854 (Tex. App.—Fort Worth 1999,

pet. ref’d)). See also Poindexter v. State, 153 S.W.3d 402, 408 n.21 (Tex. Crim. App. 2005)

(“testimony by an officer that he went to a certain place or performed a certain act in response to

generalized ‘information received’ is normally not considered hearsay because the witness should

be allowed to give some explanation of his behavior”), abrogated on other grounds by Robinson

v. State, 466 S.W.3d 166, 173 n.32 (Tex. Crim. App. 2015); Schaffer v. State, 777 S.W.2d 111,

114–15 (Tex. Crim. App. 1989) (“[A]n arresting officer should not be put in the false position of

seeming just to have happened upon the scene, he should be allowed some explanation of his

presence and conduct.”). However, the testifying officer is not permitted to relate “historical

aspects of the case, replete with hearsay statements in the form of complaints and reports, on the

grounds that [he] was entitled to tell the jury the information upon which [he] acted.” Id. (citing

Schaffer, 777 S.W.2d at 114–15). The critical question is whether there is an inescapable

conclusion that the evidence is being offered to prove the truth of statements made outside the

courtroom. Id. (citing Schaffer, 777 S.W.2d at 114–15).

       Appellant concedes Chaney testified about statements made to him by others during the

course of his investigation. Acting within its discretion, the trial court could have concluded these

are the types of statements an officer is permitted to testify to and are not hearsay; Chaney did not

relate “historical aspects of the case, replete with hearsay statements in the form of complaints and

reports." Id. Because the trial court could have concluded Chaney’s testimony was not hearsay,

we will not conclude it abused its discretion by overruling appellant’s objection to the testimony.

We overrule appellant’s second issue.




                                                 –9–
       C. Conclusion

       We affirm the trial court’s judgment.


                                                 /Erin A. Nowell/
                                                 ERIN A. NOWELL
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
190270F.U05




                                               –10–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOSE ALEX JUAREZ, Appellant                        On Appeal from the 265th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-00270-CR         V.                      Trial Court Cause No. F-1776766-R.
                                                    Opinion delivered by Justice Nowell.
 THE STATE OF TEXAS, Appellee                       Justices Partida-Kipness and Evans
                                                    participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of February, 2020.




                                             –11–